ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_11_EN.txt. 334

DISSENTING OPINION OF JUDGE RIPHAGEN
[Translation]

1. To my great regret I find myself unable to concur in the decision of
the Court, and I wish to avail myself of my right under Article 57 of the
Statute to state the reasons for my dissent.

2. In my opinion the legal reasoning followed by the Court fails to
appreciate the very nature of the rules of customary public international
law applicable in the instant case.

The Belgian State has asserted that the Spanish State is internationally
responsible for the treatment which the administrative and judicial
authorities of Spain afforded to a private non-Spanish company, the
Barcelona Traction, Light and Power Company, Limited. The Court has
recognized that:

“When a State admits into its territory foreign investments or
foreign nationals, whether natural or juristic persons, it is bound to
extend to them the protection of the law and assumes obligations
concerning the treatment to be afforded them.” (Paragraph 33.)

Nevertheless, the Court has refused to examine whether the treatment
afforded to Barcelona Traction by the administrative and judicial
authorities of Spain was or was not in conformity with Spain’s inter-
national obligations, since:

“,.. the possession by the Belgian Government of a right of
protection is a prerequisite for the examination of these problems.
Since no jus standi before the Court has been established ...”
(paragraph 102).

In other words, Spain does indeed have international obligations with
respect to the treatment afforded to Barcelona Traction, but those
obligations are, it is said, not obligations towards Belgium.

Throughout its Judgment, the Court has in view the hypothesis that
a greater or lesser part of Barcelona Traction’s shares was, during the
whole of the relevant period, in the hands of Belgian nationals, whether
natural or juristic persons. This hypothesis is contested; the question,
which is not dealt with in the Judgment, will be reverted to below.

On the basis of this hypothesis, and without drawing any distinction
according to the size and nature of this participation by Belgian natural
or juristic persons in the capital and management of the Barcelona
Traction Company, the outcome for the Court is that the Belgian

335
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 335

State has no right at the international level capable of being infringed by
the conduct of the Spanish authorities towards the Barcelona Traction
Company.

This conclusion is based solely on considerations concerning what the
Court calls (paragraph 38) the nature and interrelation of the rights of the
company and the rights of the shareholders under municipal law. It is by
examining rules of municipal law which are to a great extent common to
those legislative systems which recognize the institution of companies
limited by shares that the Court reaches the conclusion that, under
municipal law, the rights of the shareholders are not affected by measures
taken against the company. It follows, according to the Judgment, that
the State of which the shareholders in a company are nationals has also
no right that might be injured on the international plane by measures
taken by another State against the said company.

3. It is in making the rights and obligations of States under customary
public international law depend purely and simply on the rules of municipal
law concerning the rights and obligations of private persons in their
relations inter se, that the Judgment seems to me to fail to appreciate the
nature of the rules of customary international law, including the rules of
international law concerning the rights and obligations of States in the
field known as “the treatment of aliens”.

It is, however, well established that international responsibility is a
responsibility of State to State, and that consequently, the conditions
under which the international responsibility of a State arises, as well as
the conditions under which another State is entitled to require reparation
for an injury caused to it, are in principle completely independent of the
content of the municipal law of the States in question.

“Diplomatic protection and protection by means of international
judicial proceedings constitute measures for the defence of the rights
of the State. As the Permanent Court of International Justice has
said and has repeated, ‘by taking up the case of one of its subjects and
by resorting to diplomatic action or international judicial pro-
ceedings on his behalf, a State is in reality asserting its own rights—
its right to ensure, in the person of its subjects, respect for the rules of
international law’ (P.C.I_J., Series A, No. 2, p. 12, and Series A/B,
Nos. 20-21, p. 17).” (Nottebohm (Second Phase), Judgment, I.CJ.
Reports 1955, p. 24) [my italics].

“Tt is a principle of international law that the reparation of a
wrong may consist in an indemnity corresponding to the damage
which the nationals of the injured State have suffered as a result of
the act which is contrary to international law. This is even the most
usual form of reparation; it is the form selected by Germany in this
case and the admissibility of it has not been disputed. The reparation
due by one State to another does. not however change its character
by reason of the fact that it takes the form of an indemnity for the

336
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 336

calculation of which the damage suffered by a private person is
taken as the measure. The rules of law governing the reparation are the
rules of international law in force between the two States concerned,
and not the law governing relations between the State which has
committed a wrongful act and the individual who has suffered damage.
Rights or interests of an individual the violation of which rights causes
damage are always in a different plane to rights belonging to a State,
which rights may also be infringed by the same act. The damage
suffered by an individual is never therefore identical in kind with that
which will be suffered by a State; it can only afford a convenient
scale for the calculation of the reparation due to the State.” (Judg-
ment No. 13 of the P.C_I.J., Series A, No. 17, pp. 27-28) (my italics).

4. This complete separation between, the rules of customary inter-
national law concerning responsibility for the treatment of aliens, and the
rules and principles of municipal law, is much more than a mere legal
construct permitting of the substitution of legal relations between States
for the legal relations between the government and the private citizen or
between private citizens inter se.

It reflects a reality of international life: it determines the very content
of the rights and obligations of States on the international plane.

It is in fact indisputable that the State has a real interest in the devel-
opment of its international commerce, of which investment in foreign
undertakings and the establishment of undertakings in foreign countries
constitute manifestations. Thus, apart from countries which practise the
system of State trading, international economic relations are in general
heavily controlled by the public authorities. Furthermore, this international
commercial activity of a State necessarily affects the economy, and thus
the public interest, of the receiving State; it normally also involves
contacts with the municipal legal system and with the public authorities of
that State. It is thus genuinely a matter of ensuring a proper balance
between the interests of States, a traditional task of the rules of public
international law.

This task is fundamentally different from that laid upon the rules of
municipal law, and in particular municipal private law. The consider-
ations which determine the choice of a particular system of municipal
private law with respect to what the Court has called ‘‘the nature and
interrelation” of “the rights of the corporate entity and its shareholders”
are completely foreign to the problems which are the concern of the rules
of public international law relating to responsibility for the treatment of
aliens.

5. It is true that international commercial activities are to a very large
extent carried on under municipal law forms (acquisition of ownership,
contracts, concessions, collection of rates and taxes), But it is not the
legal relationships of municipal law resulting therefrom—the ‘relation-
ships between private persons inter se or between a public authority and a

337
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 337

private person—with which customary international law is concerned.
The latter does not tend in any way to unify the different municipal legal
orders, even partially or indirectly, into a common legal order applicable
to cases of diversity of citizenship.

The international responsibility of a State is not based upon rules of
any such common legal order; nor is the right of the State which asserts
such responsibility derived from the rights which a private person would
obtain under such a common legal order. The approach of the rules of
customary international law is completely different; they are concerned
rather with the activity, as such, of the persons carrying on the inter-
national commerce of a State, on the one hand, and the public authorities
of the receiving State, on the other, as well as with the interrelation of
those activities. That is why international responsibility for the treatment
of aliens is essentially a responsibility for “denial of justice” Jato sensu.
That is also why the State which relies upon such responsibility does not
represent the injured person but is asserting its own interest in that
person’s activities in international commerce. That is why, finally, it is
indispensable, for the determination of the existence or inexistence of
international responsibility on the part of one State towards another
State in a specific case, to take into consideration all the activities, as a
whole, of the public authorities of the State whose responsibility has been
alleged, as well as all the injured private person’s activities, as a whole, in
international commerce.

6. The notion of “international commerce” must not be given a
purely economic interpretation. In actual fact, customary international
law protects the interest which a State has in its international commerce
because international commerce in the broad sense of the term is of
interest to the entire international community. As Sohn and Baxter
rightly remark in their commentary on the Draft Convention on the
International Responsibility of States for Injuries to Aliens: “The law of
State responsibility is directed to the maintenance of freedom of com-
munications and of movement between nations.”

On the same lines, customary international law recognizes—in partic-
ular since the Second World War—respect for fundamental human
freedoms as an interest of the international community. In fact, even
before and between the two World Wars the idea of the protection of
“human rights” by public international law was never absent from
international decisions concerning the responsibility of States for the
treatment of aliens. Here, as in the protection of international commerce,
it is not a matter of creating a common legal order determining the legal
relationships between the public authorities and private persons or
between private persons inter se, but of “checking” the application of
the municipal legal order in order to sanction the unlawful use of force,
arbitrary discrimination and usurpation of jurisdiction, which violate a
human being’s “right to existence”. Here, as in the protection of inter-

338
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 338

national commerce, the different methods adopted by the municipal law
of different countries are irrelevant to the attainment of the objectives
of the rules of customary international law.

7. At this point I must make a digression. The Judgment seems to be
based on the idea of a “‘reference’’ by the rules of international law to the
rules of municipal law. It is stated, in particular, in paragraph 38 of the
Judgment that “international law has had to recognize the corporate
entity as an institution created by States in a domain essentially within
their domestic jurisdiction. This in turn requires that, whenever legal
issues arise concerning the rights of States with regard to the treatment
of companies and shareholders, as to which rights international law has
not established its own rules, it has to refer to the relevant rules of muni-
cipal law’’. The legislative technique of reference or renvoi from one rule
of law to another rule of law, or to the results of its application, is an
operation well known in legal science. So far as international law in
particular is concerned, this technique is of frequent application in the
written rules of law, i.e., in treaties. Thus, several treaties, when defining
the obligations of the Contracting Parties, contain a reference to the
municipal law of a specific State. This is, for example, the case with
treaties concerning conflict of laws and reciprocal judicial assistance,
including the recognition and execution of foreign judgments. But this
kind of renvoi is wholly unrelated to the situation with which the present
case is concerned.

In the first place, in the Barcelona Traction case it is a matter of applying
the rules of general customary international law. A renvoi by such rules
to the municipal law of a specific State would seem a priori to be im-
probable. Furthermore, the present case does not concern the recognition
of, or the effect to be given to, the decisions, judicial and otherwise, of
the Spanish authorities, within the framework of the legal system of
another State. On the contrary, it is a matter of determining whether
those decisions constitute a denial of justice in the broad meaning of the
term, i.e., unlawful use of force, arbitrary discrimination, or a usurpation
of jurisdiction, amounting to infringement of the rights of another State.
In this domain there cannot be a “renvoi” to the rules of municipal law
of the State whose international responsibility is alleged, nor, moreover,
to the municipal law of any other State, nor to any “common rules” that
might be derived from a comparative law study of different national
legislations.

8. The distinction of principle drawn by the present Judgment be-
tween—

(a) the obligations of a State “when [it] admits into its territory foreign
investments or foreign nationals, whether natural or juristic persons”
(paragraph 33), obligations “arising ... in the field of diplomatic
protection” (ibid. };

339
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 339

(b) the obligations of a State resulting from “the outlawing of acts of
aggression” (paragraph 34);

(c) the obligations of a State resulting “from the principles and rules
concerning the basic rights of the human person” (paragraph 34);
and

(d) the protection of the economic interests resulting from investments
made by a foreigner (paragraph 87);

seems very artificial and cannot in any case justify the essential legal
consequences which the Judgment attaches to this distinction.

In the first place, it seems impossible to make any distinction between
categories (a) and (d). The present Judgment even observes (paragraph
37), and rightly, that the institution known as the diplomatic protection
of foreigners has “from its origins [been] closely linked with international
commerce”. How then can it on the one hand recognize that “when a
State admits into its territory foreign investments ... it ... assumes
obligations concerning the treatment to be afforded them” (paragraph 33
of the Judgment) and, on the other, deny to the State whose nationals
have made such investments all protection at the international level
apart from “treaty stipulations” (paragraph 90 of the Judgment)? It is
true, as the Court says (paragraph 87), that “when a State admits into
its territory foreign investments ... it ... does not thereby become an
insurer of that part of another State’s wealth which those investments
represent”. No one has ever employed such a formula to define the
obligations of the receiving State. It is in any event not the basis upon
which Belgium bases its claims against Spain in the present case! The
problem of the extent of the protection which the rules of international
law give to the interest of a State is one question, the determination of
the State or States whose interest is protected is another.

Nor is this all. In all the cases enumerated above, general public
international law protects the rights of States by imposing obligations
on other States, for the good reason that it is an essential interest of
the international community as a whole that such rights should be
respected.

It is true, from the moral point of view, that it is difficult to compare
the gravity of an infringement of the territorial integrity and political
independence of a State with that of an infringement of the fundamental
freedoms of the human person, or with that of an injury to international
commerce Jato sensu.

Nevertheless, from the legal point of view, in each of these three cases
it is a matter of State interests protected by the imposition of obligations
on other States. Obviously, the details of the protection are different in
each of the three cases, both with respect to the definition of the in-
fringements prohibited—i.e., the extent of the protection—and with
respect to the designation of the State or States entitled to apply, or
demand the application of, sanctions in the event of such conduct.

340
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 340

It is to this latter context that the question of the jus standi of a State
relates.

The Judgment seems to draw a distinction between obligations of a
State erga omnes, obligations of a State which exist towards certain
other States under general international law, and obligations of a State
which only exist towards.a State with which it has entered into “treaty
stipulations”. This distinction can of course be drawn. But it is still
difficult to hold that this distinction would necessarily correspond to an
a priori classification in accordance with the nature of the interests
protected by such obligations, a classification which is already j in itself a
fairly doubtful one.

In other words, it seems impossible to say a priori that the economic
interests of a State can be protected through obligations on other States
only by virtue of “treaty stipulations’, just as it would obviously have
been incorrect to say that every State has jus standi in cases where the
territorial integrity or the political independence of another State is
infringed, otherwise than by armed attack, or in cases where the national
of another State is the victim of a violation of his individual freedoms.

9. No one denies, moreover, that a State’s jus standi under the rules
of customary international law concerning the treatment of aliens
depends on the existence of a link between such State and the situation
that has been adversely affected in the case in question by the conduct
of another State.

In this connection it should be noted that in those matters governed
by customary public international law it is a priori improbable that there
will be watertight divisions between the solutions adopted for the various
theoretically separate elements of which this legal rule is made up. It is
the interrelation between the conduct imputed to a State and the conduct
imputed to another State which is the subject of the rules of customary
international law, manifesting itself in the creation of “obligations” and
“rights” of States in their mutual relations. In these circumstances, it is
impossible, in particular, totally to disregard the nature and effect of this
interrelation in the actual case in question when determining the “res-
ponsibility” of the one State and the “jus standi” of the other.

10. This is one more reason for not attaching too much importance
to the highly abstract and theoretical distinction between “rights” and
“mere interests” which seems to form the sole basis of the reasoning in
the Judgment.

This distinction is only meaningful within the framework of a concrete
body of known and undisputed rules of law.

When such a body of rules is under analysis, it can be observed, a
posteriori, that a failure to comply with an obligation may entail certain
injurious consequences for certain interests, without the possessor of
those interests being empowered by this body of rules of law to demand
reparation from the party which has failed to fulfil this obligation. The

341
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 341

conclusion can then be drawn therefrom that the victim had indeed a
“mere interest” but not a “right” that was violated.

This is in fact the conclusion which the Judgment draws when analysing
the rules of municipal private law with respect to the legal situation of
shareholders with regard to acts directed against the company.

But in the case decided by the Judgment it is a matter neither of the
obligations of the Spanish authorities on the level.of municipal law nor
of the legal opportunities which the shareholders might have of asserting
that responsibility, by asking for the cancellation of the measures taken,
or for compensation.

It concerns, on the contrary, quite another body of rules, namely the
rules of customary public international law concerning the obligations
and the rights of States in their mutual relations.

Now these two bodies of rules answer quite different requirements;
their objects and purposes are different; they have developed in different
contexts.

The body of rules of customary public international law concerning
the treatment of aliens draws its inspiration, as we have seen, from the
interest of the international community in respect for the fundamental
freedoms of the human person as well as in respect for the freedom of
international commerce.

It is in relation to these two principles that both the obligations and
the rights of States in their mutual relations fall to be determined.
In the instant case it is above all the second of these two principles that
is involved.

11. In order to be able to describe a concrete activity in international
commerce as forming part of the international commerce of a specific
State, it is obviously necessary that there be a link between that activity
and that State. That link can only be established through the medium
of one or more of three elements of the State: its nationals, its territory
and its government. Where the international commercial activity takes
the form of a natural person’s establishing himself abroad, it is traditio-
nally the nationality of that natural person which determines the link
between that activity and a specific State. Furthermore, right from the
beginning of the development of international commerce it will be found
that the State has concerned itself with the treatment accorded by other
States to “its” products, i.e., products originating in its territory, as well
as to “its” ships, i.e., ships upon which its government has conferred the
right to fly the national flag. (Sometimes the various manifestations of
international commercial activity were not clearly distinguished. A typical
example of this is afforded by the treaties the interpretation of which
was in question in the Court’s Judgment of 27 July 1952 (Rights of
Nationals of the United States of America in Morocco, Judgment, I.C_J.
Reports 1952, p. 176.) Those treaties, dating from the turn of the century,
were aimed primarily at preventing any differential treatment by a State
of the nationals of the other States parties to the said treaties. But the

342
BARCELONA TRACTION (DISS. OP, RIPHAGEN) 342

Court did not hesitate to interpret the treaties as also prohibiting any
discrimination in favour of the importation of goods coming from the
territory of one of those States U.C.J. Reports 1952, pp. 183-186), thus
recognizing that the treaties in question had as their object the protection
of all the international commercial activities of each Contracting State.)

The techniques of international commerce have developed since then,
in particular with the entry on the scene of limited companies as a legal
form for the organization of private economic activities.

For purposes of the determination of the link between an international
commercial activity and a particular State, this development poses two
distinct problems, the one relating to the relationship between the activity
and a person, and the other relating to the relationship between that
person and a State.

In fact, in “classic” cases of diplomatic protection the interest of a
State in “its” international commerce merges with its interest in the
welfare of its nationals, natural persons, both in respect of their personal
safety and fundamental freedoms and in respect of their power to admi-
nister their property and their right to draw profits therefrom.

The elements of “the undertaking’ are thus united in one single
indivisible natural person, and that person’s appurtenance to a specific
State does not normally pose any problems.

The employment of the legal form of the limited company (with its
own legal personality, in private municipal law) complicates the situation.

12. In the first place, it is hard to recognize that a limited company
as such can have personal safety or fundamental freedoms. (We may
leave aside the question of whether under municipal law the company
as such might complain of an infringement of the personal safety or
fundamental freedoms of the natural persons which “represent” it.)
It is thus solely a matter of the undertaking’s ‘“economic’’ interests:
its activities and its property. Now in reality the legal form of the limited
company lends itself to fairly varied kinds of organization of the economic
interests of the undertaking. There is the type of company in which
legal personality corresponds to economic independence of the under-
taking; the administration of the undertaking is in the hands of in-
dependent directors and the profits are in principle appropriated to the
undertaking itself, i.e., generally re-invested (after the deduction, in
suitable cases, of a certain remuneration for the capital already invested).
But there is also the type of company which is in reality a form of or-
ganization for co-operation in an undertaking by shareholders who not
only furnish the capital but also effectively administer the undertaking
and draw the profits themselves. Finally, there is a third type of company,
in which the undertaking is integrated into another more extensive
undertaking, belonging to another company which dominates it. Ob-
viously these are types of companies (corresponding to different types of

343
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 343

shareholders), and not categories separated by water-tight divisions. Of
course, the municipal private law applicable to these three types of
company is generally the same. On the other hand, in the field of muni-
cipal tax law, several countries recognize the fundamental difference
between these three types by affording them different treatment.

On the plane of customary international law, i.e., both in order to
determine what is affected by the conduct of a State towards a limited
company, and in order to determine the link between what is affected
and another State, it seems a priori necessary to take account of the
reality of the differences between these three types of companies. As has
already been pointed out, international law is concerned with the rights
and obligations of States in their mutual relations and not with the
municipal law relations between the company and other private persons,
nor even with the municipal law relations between the company, its
shareholders and officers, and the public authorities of a State.

The nature of rights, like that of obligations, is different in international
law, because such obligations and rights correspond to the specific
requirements of the. international community. It is consequently not
possible to regard the company’s legal personality under municipal law
as an exclusive touchstone.

One can neither regard the company as always being the only entity
affected by any measure whatsoever directed—on the plane of municipal
law—against the company, nor always equate the company, purely and
simply, with a natural person so far as concerns its “nationality”, i.e., its
link with a specific State.

Both these matters are moreover recognized in international juris-
prudence and practice.

Of course this jurisprudence and practice are not uniform. On the one
hand, they are often inspired by ad hoc considerations; on the other, they
do not take sufficient account of the variety of cases that can arise.

Nevertheless, they do show a sufficient degree of recognition of the
inapplicabilty of the legal fiction of municipal private law on the plane of
public international law. The company’s juristic personality is not by any
means the last word either on the obligations or on the rights of States in
the matter of the “treatment of aliens”.

The Judgment recognizes this, moreover, when examining “.. . other
grounds on which it is conceivable that the submission by the Belgian
Government of a claim... may be justified” (paragraph 55). However,
the Judgment seems to persist in regarding such other grounds as the
application of transposition on to the plane of international law of the
rules of municipal law concerning the status of a company and its share-
holders (paragraph 56).

It has already been explained above why this approach seems contrary
to the very nature and function of the rules of customary public inter-
national law. It is not the rights and the obligations of the shareholders

344
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 344

that are in issue in the present case, but the obligations and the rights of
States; it is not only a question of different legal personae but also of a
different subject-matter.

13. That is also why it does not seem justifiable to disregard as irrel-
evant the international practice and jurisprudence which relate to
measures taken with respect to enemy property and nationalizations
(paragraphs 59 to 62 of the Judgment). On the contrary, these are two
phenomena at the international level which directly concern international
commerce as well as the links between an international commercial
activity and a specific State. The measures taken with regard to enemy
property have the twofold purpose of excluding enemy control of manage-
ment from the national economy, and of confiscating enemy property by
way of reparations. It is highly significant that in connection with this
twofold objective the distinct personality of the company does not con-
stitute an obstacle to the recognition of the true state of affairs. But how
then can the link between an activity, and private property, and a State be
accepted when it is a matter of measures to be taken against that State,
and the existence of such a link be disregarded, as a matter of principle,
when it is a matter of the rights of that State?

In the case of the nationalization of undertakings belonging to a com-
pany it is obviously a question of measures of another nature. Neverthe-
less, here again many international agreements concluded in order to
resolve the consequences of those measures recognize that such measures
—which put an end to an international commercial activity—do not
affect only the State whose “nationality” the company as a distinct
person is deemed to possess.

In both cases—measures against enemy property and measures of
nationalization—it is a question of an interference—for different reasons
—with an international commercial activity taken as a whole; the object
and the purpose of such measures concern the undertaking as such, even
though they obviously affect the ownership of, and other rights over,
individual items of property.

14. It is from this point of view—an interference with the foreign
undertaking rather than with an isolated right belonging to a foreign
private person—that one must also consider the cases in which inter-
national jurisprudence and practice have recognized a State other than the
one under whose municipal law the company was formed as having an
interest which is legally protected by the rules of international law. Such
cases are in particular those in which the company had gone into liquida-
tion, or was “practically defunct”, in consequence of measures taken by
the State whose international responsibility was in question. Thus they
were cases in which the company had been forced to suspend or to cease
its activities: in other words, in which the undertaking as such was
affected. Writers have sometimes attempted to explain such cases by
seeing in them an application of the notion of municipal private law to the
effect that on liquidation of a company the shareholders take back their

345
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 345

share of the company’s property (see, for example, Reuter, Droit inter-
national public, 1958, p. 166).

But this explanation is unsatisfactory. On the level of municipal private
law, it is not the company’s going into liquidation which causes a right to
arise for each shareholder, namely a right to a part of the company’s
property: it is only at the end of the liquidation that any surplus there may
be is distributed among the shareholders. Furthermore, the liquidation
was always subsequent to the measures taken by the State which was held
responsible on the international plane, so that those measures could not
have infringed the rights of the shareholders on the municipal private law
plane.

These two arguments remain valid a fortiori in cases in which the com-
pany, without having gone into liquidation, was “dormant”, “practically
defunct” or ‘destroyed’. The Judgment (paragraphs 64-68), while re-
cognizing “special circumstances for which the general rule” [i.e., the
rule that only the State under the municipal law of which the company
was formed would have jus standi] “might not take effect” (paragraph 64)
admits the existence of a special circumstance in the present context only
where “the corporate entity of the company has ceased to exist” and has
“become incapable in law of defending its own rights and the interests of
the shareholders’ (paragraph 66). In so doing, tiie Judgment consequently
rejects any exception based upon the company’s going into liquidation or
becoming entirely paralysed (paragraph 65) on account of the measures
with respect to which the international responsibility of a State is asserted.

The Judgment thus once again makes the extent of the international
obligations and rights of States dependent on the rules of municipal
private law concerning the status of companies. The Judgment observes
(paragraph 66) that “only in the event of the legal demise of the company
are the shareholders deprived of the possibility of a remedy available
through the company”. The Judgment does not explain how in such a
case, after the legal demise of the company, the action of a government
other than “‘the company’s government” might be compatible with the
rule of continuity! In reality, the legally protected interest of such other
State, and consequently also the obligations towards it of the State which
took the measures of which complaint is made must exist on the inter-
national plane before and independently of the company’s demise on the
plane of municipal law, a demise. which is but one of the possible sub-
sequent consequences of those measures.

15. The Judgment observes (paragraph 65) “...that from the eco-
nomic viewpoint the company [i.e., Barcelona Traction] has been entirely
paralyzed” and that it “has been deprived of all its Spanish sources of
income”.

It is indisputable that the measures taken by the Spanish authorities
affected the undertaking as such. The essential point is thus the existence
or non-existence of a link between the undertaking and the Belgian State
sufficient for it to be considered on the international plane that the inter-

346
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 346

national commerce of the latter State is affected by those measures. It is
thus the second question referred to above which is raised by the entry
upon the scene of limited companies in international commerce: that of
the link between what is affected by the conduct of a State, and another
State. In this connection too it seems impossible to disregard the dif-
ference between the three types of companies and shareholders referred to
above. :

16. So far as concerns the international commerce of a State which
takes place through the medium of natural persons, it is undisputed, as the
Judgment recalls (paragraph 36), that in principle it is the bond of
nationality between the State and the individual which counts. There are,
however, exceptions to this general rule. On the one hand, as the Court
recalled in its Advisory Opinion of 11 April 1949 (Z.C.J. Reports 1949,
p. 181):

“,.. there are important exceptions to the rule, for there are cases
in which protection may be exercised by a State on behalf of persons
not having its nationality”.

These are, in particular, cases of “functional” protection (members of
the crew of a vessel flying the flag of the State; members of the armed
forces of a State; agent of the United Nations); the protection of the
activity as a whole, linked as such with a State, extends to persons who
participate in that whole, irrespective of their nationality.

On the other hand, the bond of nationality between the State and the
individual is not always sufficient. In the Nottebohm case the Court held
that Liechtenstein was not entitled to extend its protection to Nottebohm
as against Guatemala, on the basis of a negative answer to the question—

“ .. whether the factual connection between Nottebohm and
Liechtenstein in the period preceding, contemporaneous with and
following his naturalization appears to be sufficiently close, so pre-
ponderant in relation to any connection which may have existed
between him and any other State, that it is possible to regard the
nationality conferred upon him as real and effective...” (CJ.
Reports 1955, p. 24).

Here again a “functional” approach may be observed. Mr. Notte-
bohm’s naturalization not having in any way altered his activities as a
whole (what the Court calls his “manner of life”, ibid., p. 26), Guatemala’s
alleged injury to this “undertaking’’ was not regarded as affecting, on the
international plane, a legally protected interest of Liechtenstein.

17. A true bond of nationality, such as exists between a State and its
nationals who are natural persons, is obviously inconceivable for juristic
persons as such. In order to assimilate a limited company to a national
who is a natural person it is consequently necessary to have recourse to

347
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 347

other connecting factors. In this connection, from an abstract point of
view, three courses are open:

(a) to take account of the nationality of the natural persons to whom
the company “belongs”;

(b) to take account of the fact that juristic personality was “conferred”
on the company by the authorities of a particular State;

{c) to take account of the fact that the company, as an economic entity,
is “implanted” in the territory of a particular State.

In the practice of States, including treaties concluded between two or
more States, and in international jurisprudence, sometimes one and some-
times another of these courses is adopted, or the connecting factors
deriving from two or all three of these approaches are combined or
balanced against one another.

18. This is explained by the fact that the three solutions correspond
more or less to the three different types of companies and shareholders.
If, for example, it is a matter of a company all of whose shares are held by
two or three natural persons, who have thus combined their capital in an
undertaking which they manage themselves, it seems quite natural to
refer to the well-known views expressed by Max Huber in his Report of
1 May 1925 in the case concerning British Property in Spanish Morocco:

‘,.. the protection of individuals covers all their legitimate interests.
The fact that those interests happen to be more or less closely con-
nected with those of a corporate legal entity cannot ipso facto deprive
them of the protection which they would otherwise be given by
virtue of belonging to a protected person” (U.N.R.I.A.A., Vol. II,
p. 661).

“International law which, in this field, draws its inspiration essen-
tially from the principles of equity, has not laid down any formal
criterion for the granting or refusing diplomatic protection to national
interests linked to interests belonging to persons of different nation-
alities” (ibid., p. 729).

These considerations apply also in cases in which corporate personality
has been conferred on a company by the municipal law of the State whose
responsibility is asserted, even though the company has been implanted
in the territory of that State.

Moreover, the connecting factor under (b) above (the fact that the
company was granted juristic personality by the authorities of a partic-
ular State) corresponds rather to the type of company whose undertaking
is independent, and whose shares are scattered among persons who have
nothing to do with the management of the undertaking, but simply
receive such dividends as are declared, or make profits by the purchase
and sale of those shares on the market.

In reality this connecting factor is, in a certain sense, comparable to the

348
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 348

link between a State and a ship to which that State has granted the right
to fly its national flag. It loses much of its meaning when the incorpora-
tion of a company under the municipal law of a State is effected without
any active intervention by the public authorities of that State and does not
require the establishment of any real bond between the company and the
territory or nationals of that State.

Thus it is understandable that in State practice and in international
jurisprudence this connecting factor does not play a preponderant part
unless there are other links between the company and the State in which
it has been incorporated, as, for example, the fact that the administrative
control of the company is actually exercised in the territory of that State.
(In certain treaties even the nationality of the natural persons who manage
a company is a factor in determining the link between a State and that
company. According to information given by Foighel in Nationalization
and Compensation, 1963, p. 235, this is the case in a treaty, with an
attached aide-mémoire, of 27 September 1948 between Switzerland and
Yugoslavia.)

Finally, the connecting factor mentioned in (c) above (the fact that
the company, as an economic entity, has been implanted in the territory
of a particular State) reflects the recognition of the growing importance
of the economy—and therefore of its undertakings—for the very existence
of the State. From this point of view the State in whose territory a com-
pany has been implanted is necessarily interested in the expansion of that
company’s business abroad, whether through isolated activities, or
through the establishment of subsidiary companies, or through holdings
in other companies which it controls and whose business activity forms an
integral part of its own.

In sum, this connecting factor has its application most particularly
in cases involving the third type of shareholder and company mentioned
above. ;

19. In the context of the application of the rules of customary interna-
tional law relating to responsibility as regards the treatment of aliens, the
relative importance of the three connecting factors should be judged
not only by taking into account the type of company and shareholders in
question in the given case, but also in relation to the nature of the injury
which the conduct complained of on the part of the State whose respon-
sibility is alleged is said to have done to the international commercial
activity. It is clear that in this respect injury to an isolated piece of pro-
perty belonging to a company cannot be put on the same plane as an
injury to the very personality of the company or an injury to the whole of
the activity of that company in the State whose responsibility is alleged.

The present Judgment seems to deny the relevance, so far as the jus
standi of an applicant State is concerned, of the distinctions drawn above
concerning the nature of the injury, the type of company and share-
holders in question, and the nature and relative importance of the pos-
sible forms of connection between a State and a company. Only the dis-

349
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 349

tinction in private municipal law between the rights of a company and
the direct rights of the shareholder, as well as the separate corporate
personality of the company under the municipal law of the State in which
it was incorporated, are recognized as relevant in the Judgment. It is true
that the Judgment does—though without laying down the conditions
under which a given State, other than the one according to whose muni-
cipal law the company was incorporated, may have jus standi—examine
various “‘special circumstances’ and possible “grounds”? which might
lead to the non-application of the simple and strict rule which it lays
down. But in point of fact those special circumstances and reasons are
always expressed by the Judgment in relation to the separate personality
of the company under municipal law. Thus the Judgment considers “the
case of the company having ceased to exist” (paragraphs 64-68) solely
from the point of view of legal existence under municipal law, without
taking any account of the object of the company, which is the under-
taking.

The other possibility dealt with in the Judgment (paragraphs 69-84) is
“that of the lack of capacity of the company’s national State to act on its
behalf”’.

Here again the Judgment reaches the conclusion that the creation of a
corporate entity by the municipal law of a particular State is alone relevant,
without however explaining how such a formality can of itself give rise,
on the plane of international law, to a legally protected interest of that
State in the business of the company.

The Judgment does of course mention (paragraph 71) certain other
factors, but in the first place those factors are partly formalities which
necessarily follow from the incorporation of the company in accordance
with the rules of the relevant private municipal law, and in the second
place they do not carry much weight in comparison with the relationship
of the company with other States. Furthermore, it appears from para-
graph 70 of the Judgment that the Court does not in any way consider
them to be legally relevant.

20. The reasoning followed in the Judgment logically leads to the
theory that a State whose nationals make investments abroad in the
legal form of the incorporation of a company according to the rules of
the municipal law of a foreign State, or in the form of holdings in the
capital of such a company, loses its interest in the treatment given to
those investments.

This theory, based on the distinction between the “rights” of the com-
pany and the “mere interests” of the shareholders, is necessarily applic-
able also in cases where it is a question of the treatment given by the
State under whose municipal law the company was incorporated.

The reasoning set forth in paragraphs 85-90 of the Judgment does not
admit of any exception.

21. The following paragraphs of the Judgment do however seem to
envisage the possibility of appeal being made to “considerations of

350
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 350

equity” so as to permit international law to “be applied reasonably”.
These considerations seem to be that in the case of a foreign investment
some foreign government ought to exist which can exercise diplomatic
protection. Such a consideration seems, however, contrary to the very
nature of the rules of customary international law, according to which in
exercising diplomatic protection a State is asserting its own rights. There
is thus no question of finding some government or other which can act as
the shareholder’s ‘“‘claims agent”.

Such a system would, moreover, not ensure any improvement in the
shareholder’s position, having regard to the complete freedom of every
government to accede or to refuse the shareholder’s request for protec-
tion, as well as to pass on or not to pass on to him any compensation it
may receive.

If then international practice and jurisprudence admit action by the
State whose nationals have invested their capital in a company formed
under the municipal law of another State in the event of unlawful conduct
by that latter State, it is because they recognize the existence of a legally
protected interest of the first State in that company’s activities, an in-
terest which is by no means destroyed by the formation of the company
or participation therein, and which also does not devolve upon the State
where the company was formed.

22, It follows from the foregoing that conduct by a State which, on the
plane of municipal law, affects a company’s property, personality or
undertaking can, on the plane of international law, infringe a legally
protected interest of a State other than that under the municipal law of
which the company was incorporated. This also means that, in certain
circumstances, the same conduct by a State may affect the legally pro-
tected interests of two or more States.

Such a legal situation is by no means excluded by the rules of inter-
national law. It suffices in this connection to refer to the Advisory
Opinion of 11 April 1949 (Reparation for Injuries Suffered in the Service
of the United Nations, I.C.J. Reports 1949, p. 174).

The present Judgment (paragraphs 96 and 97) seems, however, to seek
to exclude the possibility of concurrent diplomatic claims on account of
the complications to which this gives rise.

In this connection it should be noticed, first that one must not ex-
aggerate the number of cases in which a company is truly international,
in the sense that connecting factors of equal importance exist with several
States.

In a very great number of cases the three connecting factors mentioned
above connect the company with one State only. That is precisely why
international practice has generally accepted diplomatic protection on
the part of the State under whose municipal law the company was in-
corporated.

Furthermore, concurrent claims, even though emanating from different

351
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 351

States, always have the same object, that is to say, to prevent, bring to
and end, or have corrected by restitutio in integrum the unlawful acts of
another State.

It is only at the stage of monetary compensation in lieu of restitutio in
integrum that it is necessary to determine the amount to be paid to each
State. In its Advisory Opinion referred to above, the Court observed in
this connection:

“International tribunals are already familiar with the problem of a
claim in which two or more national States are interested, and they
know how to protect the defendant State in such a case.” (C.J.
Reports 1949, p. 186.)

Consequently it does not seem that the possibility of concurrent
claims—which, moreover, occurred at the diplomatic stage of the present
case—creates that “atmosphere of confusion and insecurity” to which
reference is made in paragraph 96 of the Judgment. If there are com-
plications they are not insurmountable; they are moreover the con-
sequence of the ever-increasing interdependence of States in the modern
world, a fact to which no international tribunal can close its eyes.

The same observation holds good for the complications that would
result from a settlement reached between the State responsible and one
of the other interested States (paragraph 97 of the Judgment). Such a
settlement, like any other treaty, could bind only those States which con-
cluded it. In international practice governments are well aware of how
to accommodate themselves to this legal rule! In any event, if the State
under whose municipal law a company was incorporated concluded a
settlement with the State responsible for an unlawful act towards that
company, providing for a set-off against the indemnity of any claims
which the latter State might have against the former, it would manifestly
be unjust to regard such a settlement of the affair as excluding a claim on
account of the same unlawful act on the part of a third State which had a
legal interest in the company’s activities by virtue of other connecting
factors.

The rule of res inter alios acta, and the rule that a State by taking up
the case of one of its nationals is asserting its own rights, both follow
from the very structure of customary public international law.

*

23. Barcelona Traction clearly belongs to the third type of company
described above, i.e., the type of company whose undertaking is inte-
grated into another undertaking, that of the Sidro company, the chief
shareholder in which is a further company, Sofina.

The links between Sidro and Sofina have not been made completely
clear (it appears that Sidro was also a shareholder in Sofina).

Nevertheless, throughout the relevant period, the connecting factors

352
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 352

between both these companies and Belgium were such that it can hardly
be denied that a sufficient bond exists between the undertaking of these
companies and the Belgian State. It is true that.the Parties to the dispute
disagree as to the precise percentages of Sofina shares that were held by
natural or juristic persons of various nationalities. But it does not appear
to be contested that Sofina always had a number of Belgian shareholders
and that the company’s other shares were scattered among persons of
various nationalities. (One of the counsel for Spain spoke of “... Amer-
ican, British, French, Dutch, Spanish, Swiss and other holdings” (hearing
of 22 July 1969).) There is not sufficient evidence for it to be supposed
that Sidro and Sofina were companies whose undertaking was integrated
into another undertaking having links with a State other than Belgium,
nor, moreover, for it to be supposed that those companies belonged to
the first type, that of companies effectively run by their shareholders,
natural persons of a nationality other than Belgian. In these circum-
stances, the connecting factors of the incorporation of these companies
under Belgian law, and their implantation within Belgian territory, are
sufficient to create the bond between these companies and Belgium
which is necessary to justify a legally protected interest on the part of the
Belgian State in Barcelona Traction’s undertaking.

24. It has nevertheless been contended that this bond, an essential
element in which is Sidro’s controlling holding in Barcelona Traction,
acquired a few years after the First World War, was broken by the fact
that the Barcelona Traction shares belonging to Sidro were the subject of
certain contracts entered into on the approach and at the outbreak of the
Second World War.

During that period, Sidro formed in the United States a company
called Securitas Ltd., as well as the partnership of Charles Gordon & Co.
Contracts were entered into between Sidro and Securitas and between
Securitas and Charles Gordon & Co. It is not disputed that Securitas
Limited, as well as the firm of Charles Gordon & Co., were in reality
mere alter egos of Sidro-Sofina, nor that the whole purpose of the operat-
ation was precisely to ensure that Sidro’s effective share in the capital and
management of Barcelona Traction might continue despite the occupation
of Belgian territory by the German armed forces, and without being
hampered by such measures as the allied States might take in the context
of their wartime legislation with respect to property belonging to
companies resident in enemy-occupied territory. Nor is it disputed that
this objective was in fact attained. This type of operation is well known
in those European countries which were occupied by German forces
during the Second World War, as well as in Allied countries, such as the
United States and Canada, where the principal officers of companies in the
European countries in question found a refuge which enabled them to
continue to run those companies’ affairs. The authorities of the Allied
host-countries, moreover, generally afforded the co-operation necessary

353
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 353

for the achievement of the operation’s purpose. In these circumstances,
the events summarized above cannot be regarded, on the plane of inter-
national law, as having broken the bond between the Belgian State and the
Barcelona Traction undertaking. Once again, this conclusion is in-
dependent of the relationships of municipal private law.

It consequently applies both to the period during which Securitas
acted as custodian of the shares belonging to Sidro, and to the period
during which it was trustee. In both capacities Securitas was, in the
words of Spanish counsel, nothing but an ‘‘American version of Sidro’’.
Securitas was formed, and the trust relationship between Sidro and
Securitas was created, in order to escape the consequences of the occu-
pation of Belgian territory. The trust relationship came to an end after
the war, just as, for that matter, Securitas disappeared. The precise date
of the end of this period does not seem to be of crucial importance in the
present context, since the trust relationship was never intended to have
and never had the effect of transferring to someone else the position
which Sidro occupied in Barcelona Traction.

25. So far as concerns the registration of the Barcelona Traction
shares belonging to Sidro in the name of Charles Gordon & Co. (sub-
sequently Newman & Co.), it is sufficient to note that these two firms
were never more than nominees of Sidro and Securitas. Even on the level
of the applicable municipal private law, it is recognized that such nom-
inees are no more than agents for the true shareholders. On the inter-
national level, the fact that a nominee is registered as a shareholder in
the company’s official register is of no relevance to the question of who is
affected by measures taken by a State against the company.

26. It has been observed above that in the context of the application
of the rules of customary international law concerning international
responsibility for the treatment of aliens there are no water-tight divisions
between the legal problems raised by such application. In ascertaining
whether in a specific case the conduct of State A injures a legally pro-
tected interest of State B, one cannot wholly separate the considerations
relating to the four elements of the question, namely: (1) the character of
State A’s conduct; (2) the nature of the injury; (3) the nature of the
interest injured; and (4) the link between that interest and State B.

27. In this connection it is important to notice that in the present case
it is not only a question of an injury to property belonging to the com-
pany, nor again of a limitation placed upon the free conduct of the
company’s affairs by its principal officers, but of an injury to the under-
taking as such, which has passed in its entirety into the hands of a Spanish
group. One cannot ignore this fact in determining the jus standi of
Belgium, whose interest is founded on the very fact that the Barcelona
Traction undertaking is integrated into that of companies having im-
portant connecting factors with that State.

28. Furthermore, the character of the conduct of the Spanish State of

354
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 354

which Belgium complains is also not unrelated to the question of Bel-
gium’s jus standi. An essential element in the Belgian claim is its conten-
tion that in the circumstances of the case the injury to the undertaking
was the result of Spanish measures which necessarily exceeded the limits
which international law imposes on the jurisdiction of any State. The
character of such conduct is such as to influence the determination of the
States entitled to demand reparation for the damage suffered by them in
consequence of such measures.

It is certainly not merely bilateral relations that are in issue in such a
case, since a State’s obligation to keep within the limits of its jurisdiction
on the international plane is, without any doubt, an obligation erga
omnes.

So far as this aspect of the case is concerned, two observations are
relevant.

In the first place, it is indisputable that in the present case it is not a
matter of a nationalization of the electricity producing and distributing
undertakings in Spain.

It is not the Spanish legislative or executive authorities which have
placed Barcelona Traction’s subsidiary companies’ public utility under-
taking in the hands of the State; it is the Spanish judicial authorities
which, through a bankruptcy adjudication followed by a forced sale, have
placed the property of the parent company, Barcelona Traction, in the
hands of other private persons.

In the second place, it is also not a matter in the present case .of a
judgment by a municipal court deciding a dispute between two private
persons, or ordering a simple measure of forced execution. It emerges
clearly from the facts that the bankruptcy petition and everything which
followed it had as their purpose and their effect the reorganization of the
Barcelona Traction undertaking in such a way that that undertaking
passed from the control of Barcelona Traction’s Belgian shareholders
into the control of a group of Spanish persons who had for that purpose
acquired a number of bonds issued by that company.

This purpose was attained and this effect achieved by means of a
threefold operation, intended, as it were, to remove Barcelona Traction,
its property and its relations with its bondholders, into Spain. First, on
the non-payment of debts of the Barcelona Traction Company was based
the taking of possession of the property and the “normalization” of
the subsidiary companies in Spain (see paragraphs 13 and 14 of the
Judgment). Secondly, new share certificates in the subsidiary companies
were created in Spain, cancelling the certificates which belonged to
Barcelona Traction and were situated outside Spain, and it was decided
that the head office of Ebro and of Catalonian Land (two subsidiary
companies of Barcelona Traction, incorporated under Canadian law)
should thenceforth be at Barcelona and no longer at Toronto. (See
paragraph 17 of the Judgment.) Thirdly, the bankruptcy decree was

355
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 355

made on a petition by certain holders of Barcelona Traction bonds on the
grounds of the non-payment of interest (see paragraph 13 of the Judg-
ment). Now, Barcelona Traction, the parent company, was a company
incorporated and having its head office—under its byelaws—in Canada.
All its property, consisting essentially of shares in subsidiary companies,
was in Canada, deposited with National Trust of Toronto as security for
outstanding bonds. The bonds which were in question in the bankruptcy
proceedings were expressed in pounds sterling, and had from the time of
their issue been subject to a trust (containing a ‘“‘no-action clause”)
administered in Canada by National Trust, a company incorporated in
Canada. The non-payment of the interest on the said bonds had, more-
over, led to compromises being effected, before the petition in bank-
ruptey, and under the supervision of the Canadian courts, between
Barcelona Traction, the trustee, and the general body of bondholders.

These circumstances, which are relevant to the limits on the juris-
diction of the Spanish State, cannot be ignored when it comes to the
question of whether the Belgian State has jus standi in the present case,
and this essentially for two reasons. The rules of customary public
international law regarding international responsibility for the “treatment
of aliens” have developed precisely in consequence of the fact that the
“aliens” in question find themselves within the jurisdiction of another
State; a fortiori then, they give legal protection against measures which
exceed the limits of the jurisdiction of such a State. In addition, it must be
recognized that in the instant case the measures taken by the Spanish
judicial authorities against Barcelona Traction were only able to achieve
their desired effect as a result of the fact that Barcelona Traction’s
subsidiary companies possessed important installations within Spanish
territory. In these circumstances, it seems obvious that account must also
be taken of the fact that Barcelona Traction itself is, as it were, only a
“subsidiary company” of Sidro/Sofina, companies which can be assimi-
lated to Belgian nationals.

29. The limits which international Jaw imposes on the jurisdiction of
a State are also relevant to another aspect of the case, namely the question
known as ‘‘the exhaustion of local remedies’. Here again it appears to be
inadmissible to separate completely the different elements of the question
of the international responsibility of a State towards another State. The
Court, moreover, recognized this, it would seem, in its Judgment of
24 July 1964 on the preliminary objections raised by Spain. Everything
which took place within the Spanish municipal legal system, including the
remedies sought and those which were not sought, pertains to the facts
relevant to the weighing-up of Spain’s obligations as well as of Belgium’s
rights.

The right of a State, on the international plane, to respect for its
international commerce implies an obligation on the part of its national
by whose interposition such international commerce is carried on to
accept the jurisdiction of the host State by making proper use of the

356
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 356

means for defending his interests which the municipal legal system of
that State places at his disposal. Even then, it is necessary that such
jurisdiction should exist on the international plane! Here again the
fundamental difference emerges between the rights and obligations of the
individual on the plane of municipal law and the rights of the State on the
international plane.

Finally, the limits which international law imposes on the jurisdiction
of the State are also of vital importance for the context within which the
responsibility of the State for the acts of its judicial authorities should be
assessed. When it is a question of acts overstepping such limits, it is the
result of the act, rather than the intention, or the error of the court in the
application of the rules of its municipal law, which is to be taken into
account.

30. In its Judgment of 24 July 1964, the Court decided the questions
relating to its jurisdiction. From this point of view, there was conse-
quently nothing to prevent the Court’s examining the merits of the case,
that is to say, the rights and obligations of the States parties to the
dispute by virtue of the rules of customary international law.

It is true that the legal notion of the conditions for the admissibility of
a claim also finds a place in the rules of law relating to the procedure
before an international tribunal. Nevertheless, an extensive application
of this notion has a tendency to reduce the efficacity of international
adjudication, as well as to confer on the norms of international law a
rigidity which is incompatible with their function in the community of
States.

The 1964 Judgment, which joined the preliminary objections relating
to jus standi and the exhaustion of local remedies to the merits, did so
for reasons which laid stress first on the legal ties between the questions
raised and the actual rights and obligations of States in the matter of the
treatment of foreigners; and secondly on the need to elucidate certain
questions of fact. Accordingly, the 1964 Judgment seems to be based on
the considerations set forth above.

The present Judgment, on the other hand, confines itself to rejecting
the Belgian Government’s claim on the sole basis that “no jus standi
before the Court has been established” (paragraph 102 of the Judgment),
a conclusion which, in its turn, seems to be derived exclusively from
legal considerations regarding the distinct personality of companies in
municipal private law, all of which considerations might have been put
forward in 1964.

I have in this dissenting opinion set forth the legal reasons which have
led me to the conclusion that the Court ought to examine and pronounce
upon what it calls the other aspects of the case, and in particular on the
question of whether or not the conduct of the Spanish authorities was
unlawful. :

Since, on the one hand, the Court, for the reasons stated in the Judg-
ment, has not wished to examine those questions of Jaw, and, on the

357
BARCELONA TRACTION (DISS. OP. RIPHAGEN) 357

other, the questions of fact in dispute between the Parties to the case
have not been subjected to examination by the Court, it does not seem
to me that a dissenting opinion ought by itself to accomplish a task which,
according to that opinion itself, is incumbent on the Court.

(Signed) W. RIPHAGEN.

358
